DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 [Remarks: pg. 16, 3rd para. - pg. 19, 2nd para.]  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 12, & 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 20110018858), in view of Kumeta et al. (US 20150243226).
As to claim 1, Ryu teaches a pixel unit (pixels 140) [abstract & figs. 1-2 & 8], comprising a pixel circuit (pixel circuit 142 of pixel 140) [figs. 1-2 & 8 & para. 72], a light-emitting element (OLED) [figs. 1-2 & 8 & para. 72], a first sensing line (a first sensing line supplying first power source elvdd for subtracting unit 192 of compensating unit 190) [figs. 4 & 8 & para. 87] and a second sensing line (data line dm electrically connected to gate electrode of m2) [fig. 8], wherein
the pixel circuit is electrically connected to the light-emitting element (pixel circuit 142 of pixel 140 electrically connected to OLED) [figs. 2 & 8 & para. 72], and the pixel circuit includes a driving sub-circuit (second transistor m2) [figs. 1-2 & 8 & para. 76] configured to drive the light-emitting element electrically connected to the pixel circuit to emit light [figs. 1-2 & 8 & para. 76]; 
the driving sub-circuit has a control terminal (gate electrode second transistor m2) [figs. 2 & 8 & para. 76], a first terminal (first electrode second transistor m2) [figs. 2 & 8 & para. 76] and a second terminal (second terminal second transistor m2) [figs. 2 & 8 & para. 76]; 
the first terminal of the driving sub-circuit is configured to be electrically connected to a first power supply terminal (first power source elvdd) [figs. 1-2 & 8 & para. 76], so as to receive a first power voltage provided by the first power supply terminal [figs. 1-2 & 8 & para. 76];
the first terminal of the driving sub-circuit is further electrically connected to the first sensing line (elvdd electrically connected to first terminal of m2 & electrically connected via a sensing line to subtracting unit 192 of compensation unit 190) [figs. 1 & 4 & 8 & para. 87];
the second terminal of the driving sub-circuit is electrically connected to the light-emitting element [figs. 2 & 8 & para. 76]; and
the control terminal of the driving sub-circuit is electrically connected to the second sensing line (data line dm electrically connected to gate electrode of m2) [fig. 8 & para. 87 & 122]; 
the first sensing line is configured to sense a voltage of the first terminal of the driving sub-circuit [para. 122 & 87]; 
the second sensing line is configured to sense a voltage of the control terminal of the driving sub-circuit [para. 122 & 87].
Ryu does not explicitly teach the first terminal of the driving sub-circuit is further directly electrically connected to the first sensing line.
Kumeta teaches the concept of a pixel unit [abstract & figs. 4-5], wherein a first terminal of a driving sub-circuit (terminal of switch transistor m1 connected to elvdd ) [figs. 4-5] is further directly electrically connected to a first sensing line (line corresponding to elvdd connecting terminal of switch transistor m1 of pixel circuit 112 to sensing circuit 118) [fig. 4].
Because Ryu and Kumeta are in the same field of endeavor, i.e., compensation schemes utilizing sensing for OLED displays, it would have been obvious to a person having ordinary skill in the art at the time of the invention to simply substitute the electrically connected connection such that the first terminal of the driving sub-circuit is further electrically connected to the first sensing line, of the pixel unit of Ryu, with a directly electrically connected connection such that the first terminal of the driving sub-circuit is further directly electrically connected to the first sensing line, as taught by Kumeta, for the purposes of achieving the predictable result of measuring voltage for compensation.
As to claim 2, Ryu as modified by Kumeta teaches the pixel unit according to claim 1, wherein the driving sub-circuit includes a first transistor (second transistor m2) [Ryu: figs. 2 & 8 & para. 76]; 
a control terminal of the first transistor is the control terminal of the driving sub-circuit (gate electrode second transistor m2) [Ryu: figs. 2 & 8 & para. 76], a first terminal of the first transistor is the first terminal of the driving sub-circuit (first electrode second transistor m2) [Ryu: figs. 2 & 8 & para. 76], and a second terminal of the first transistor is the second terminal of the driving sub-circuit (second terminal second transistor m2) [Ryu: figs. 2 & 8 & para. 76].
As to claim 12, Ryu as modified by Kumeta teaches the pixel unit according to claim 1, wherein the second terminal of the driving sub-circuit is electrically connected to a first terminal of the light-emitting element (second transistor m2 electrically connected to OLED) [Ryu: figs. 2 & 8 & para. 76]; 
a second terminal of the light-emitting element is electrically connected to a variable power supply terminal (power source line vln electrically connected to OLED) [Ryu: figs. 8-9b & para. 118, 128, 137, & 140], and the variable power supply terminal is configured to provide the first power supply voltage and a second power supply voltage (note power source line vln supplies a high voltage and a low voltage) [Ryu: figs. 9a-9b & para. 118, 128, 137, & 140]; 
wherein the second power supply voltage is less than the first power supply voltage (power source line vln supplies a high voltage and a low voltage) [Ryu: figs. 9a-9b & para. 118, 128, 137, & 140].
As to clam 14, Ryu as modified by Kumeta teaches an array substrate, comprising a plurality of pixel units arranged in an array [fig. 1 & para. 61], wherein the plurality of pixel units are pixel units according to claim 1 [Ryu: fig. 1 & abstract].
As to claim 15, Ryu as modified by Kumeta teaches the array substrate according to claim 14, wherein at least two of the plurality of pixel units share a same first sensing line (same first sensing line corresponding to first power source elvdd is shared among plurality of pixels 140 in same column) [Ryu: figs. 1-2 & 8].
As to claim 16, Ryu as modified by Kumeta teaches the array substrate according to claim 15, further comprising at least one first power bus (first power source elvdd supplied to each column via a shared horizontal bus line) [Ryu: fig. 1], wherein 
the first power bus is configured to be electrically connected to the first power supply terminal, and is electrically connected to the plurality of pixel units [Ryu: fig. 1], so as to provide the first power supply voltage to the plurality of pixel units [Ryu: fig. 1 & para. 76]; and 
the first sensing line is electrically connected to the first power bus (first sensing line corresponding to first power source elvdd electrically connected to subtracting unit 192 of compensating unit 190) [Ryu: fig. 8].
As to claim 17, Ryu as modified by Kumeta teaches the array substrate according to claim 14, wherein first sensing lines in the plurality of pixel units are independent of each other (scanning sequentially) [Ryu: fig. 1 & para. 64].
As to claim 18, Ryu as modified by Kumeta teaches a display panel, comprising the array substrate according to claim 14 [Ryu: abstract & fig. 1 & para. 61].
As to claim 19, Ryu as modified by Kumeta teaches a display apparatus [Ryu: abstract & fig. 1 & para. 61], comprising: 
the display panel according to claim 18 [see above]; 
a detection circuit (compensating unit 190) [Ryu: figs. 4 & 8 & para. 87-88], wherein
the detection circuit includes at least one first signal terminal and a plurality of second signal terminals [Ryu: figs. 4 & 8 & para. 87-88], the at least one first signal terminal is electrically connected to the first sensing line (first power source elvdd) [Ryu: figs. 4 & 8 & para. 87-88], and each of the plurality of second signal terminals is electrically connected to one second sensing line (data line dm) [Ryu: figs. 4 & 8 & para. 87-88]; 
the detection circuit is configured to receive voltages detected by the first sensing line and the second sensing line, and to obtain a threshold voltage of a driving transistor in the pixel circuit electrically connected to the first sensing line and the second sensing line according to the received voltages (subtracting unit 192) [Ryu: figs. 4 & 8 & para. 79 & 87-88].
As to claim 20, Ryu as modified by Kumeta teaches a detection method of a pixel circuit [abstract], the pixel circuit being the pixel circuit in the pixel unit according to claim 1, the pixel circuit including the driving sub-circuit including a driving transistor (second transistor m2) [Ryu: figs. 2 & 8 & para. 76], a first terminal of the driving transistor being directly electrically connected to the first sensing line [], the detection method comprising:
	detecting a voltage of the first terminal of the driving transistor through the first sensing line (first power source elvdd corresponding to second transistor m2) [Ryu: figs. 2, 4, & 8 & para. 76, 79 & 87-88], and a voltage of a control terminal of the driving transistor through the second sensing line (gate electrode of second transistor m2) [Ryu: figs. 2, 4, & 8 & para. 76, 79 & 87-88]; 
	wherein the first terminal of the driving transistor is configured to be electrically connected to the first power supply terminal (first power source elvdd) [Ryu: figs. 2 & 8 & para. 76, 79 & 87-88], so as to receive a first power supply voltage provided by the first power supply terminal, and the voltage of the first terminal of the driving transistor and the voltage of the control terminal of the driving transistor are configured to obtain a threshold voltage of the driving transistor in the pixel circuit (compensating unit 190 with subtracting unit 182) [Ryu: figs. 2, 4, & 8 & para. 76, 79 & 87-88]; 
	the threshold voltage is equal to a difference value between the voltage of the control terminal of the driving transistor and the voltage of the first terminal of the driving transistor (subtracting unit 192) [Ryu: figs. 2, 4, & 8 & para. 76, 79 & 87-88].

Allowable Subject Matter
Claims 3-11 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tseng et al. 		(US 20120086694).
Kim et al. 		(US 20200118488).
Gu et al. 		(US 20160365037).
In et al. 			(US 20160203764).
Park et al. 		(US 20160104423).
Shim et al. 		(US 20150187276).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694